JLKRosenberger JLK Rosenberger, LLP 2601 Main Street, Suite 580 Irvine, California 92614 Tel:(949) 860-9902 Fax: (949) 860-9903 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated April 1, 2013, with respect to the consolidated financial statements of MVP REIT, Inc. (formerly MVP Monthly Income Realty Trust, Inc., a Maryland Corporation in the Development Stage) contained in the Post-Effective Amendment No. 3 to the Registration Statement on Form S-11 and to the use of our name as it appears under the caption “Experts.” /s/ JLK Rosenberger Irvine, California November26,2013 JLK Rosenberger, LLP is a member of PKF North America, an association of legally independent firms
